DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 24 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 1 recites for at least one first circular rib extension outward from a first outer periphery of a first section and further recites for a second part having at least one lip engaged with the at least one first circular rib to restrict the second part from separating from the first part, which is not described in such full, clear, concise and exact terms by the original disclosure to enable one of ordinary skill in the art to make the invention. The arrangement of the lip engaging the rib to prevent separation is shown, e.g., in Figs. 6-8. However the disclosure does not describe how the second part is mounted onto the first part allowing the lip to pass over the rib. The rib, e.g., 15 as disclosed in Fig. 3, defines a first outer diameter 154, which is larger than the inner diameter defined by the lip 22 (clearly shown in Fig. 7). There is no description or disclosure to enable a smaller diameter second part diameter of mounting hole 21 defined by the lip 22 to clear the larger diameter first part defined by the diameter 154 of the rib 15 to pass the second part over the first part, such that lip 22 engages rib 15 to prevent separation of the two parts. Applicant is required to clarify without adding new matter. Prior art applied comprises an elastic first or second part or uses spring-clips, allowing one part to pass over the other.

Claim Objections
Claim 6 is objected to because of the following informalities:  “and one second circular rib”, last line should be changed to, --and one third circular rib--. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


    PNG
    media_image1.png
    320
    252
    media_image1.png
    Greyscale
Claims 1-3 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nieh (2009/0019973).
Nieh discloses all of the limitations of claim 1, i.e., a tubular tool 1, 2 comprising a tubular first part 1 including a first section about the mounting hole 12 and a second section about the engaging hole 10 which is located opposite to the first section, the first  section having an engaging hole 12 5defined in a distal end thereof Fig. 1 the second section having a connection hole 10 defined in a distal end thereof, at least one first circular rib defined by area between the distal end at 12 and distal groove 13 extending outward from a first outer periphery of the first section Fig. 5 and located corresponding to the engaging hole 12, and a tubular second part 2 having a mounting hole receiving the first part, Fig. 5 defined axially therethrough, 10at least one lip ridge 222 extending inward from an inner periphery of the tubular second part 2, Fig. 6, the tubular second part rotatably mounted to the first outer periphery of the first section of the first part Fig. 5, the at least one lip raised area, Fig. 5 engaged with the at least one first circular rib Fig. 6 to restrict the second part from separating from the first prat.
1, 15an adapter or a link, the connection hole is a polygonal hole 10, Fig. 1 which is adapted to be connected with a driving tool lines 3-4 [0021], the engaging hole is a polygonal hole Fig. 1 or includes teeth and is adapted to be connected with an object, a diameter of the first section is smaller than a diameter of the second section Fig. 6.

    PNG
    media_image2.png
    135
    236
    media_image2.png
    Greyscale
 Regarding claim 3, Nieh meets the limitations, i.e., Fig. 5 partially shown here, although DWS are not to scale shows the ratio.
Regarding claim 16, Nieh meets the limitations, i.e., wherein an outer periphery of the at least one first circular rib is tightly in contact with an inner periphery of the mounting hole Fig. 6.
Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3, in the alternative is rejected under 35 U.S.C. 103 as being unpatentable over Nieh.
Nieh meets all of the limitations of claim 3, as described above, however in the alternative, except for disclosing a ratio between a 20minimum length from the at least one first circular rib to the distal end of the first section and an axial length of the engaging hole is less than 1/5. This ratio depends on the size of the engaging hole and the distance of the rib to the distal end. It would have been obvious to one having ordinary skill in the art, before the effective date of the invention, to modify the invention with regards to dimension or desired size, e.g., form a larger socket for an intended workpiece, which would result in said ratio, since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Claims 5-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nieh in view of Chen (9,463,559).

    PNG
    media_image3.png
    172
    774
    media_image3.png
    Greyscale
Nieh meets all of the limitations of claim 5, as described above, except for disclosing at least one second circular rib and at least one third circular rib respectively extend outward from the first outer periphery of the first section, the at least one second circular rib is located 5between the at least one first circular rib and the at least one third circular rib.
Chen teaches a tool comprising at least three circular ribs some with a same width formed by exterior grooves not numbered on an outer periphery of the tube 81. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of Nieh with outer grooves forming circular ribs as taught by Chen for a better grip and/or for esthetic reasons. Note that number and arrangement of the grooves regarding the distance therebetween, are considered well within the knowledge of one ordinary skill in the art, requiring routine experimentations with predictable results since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikes, 86 USPQ 70; and further since applicant has not provided any reasons or criticality for the different number of grooves and arrangements. 
Regarding claim 6, Nieh modified by Chen meets the limitations, i.e., wherein there are two first circular ribs, one second circular rib and one second circular rib.  
Regarding claim 7, Nieh modified by Chen meets the limitations, i.e., wherein a distance between the at least one second circular rib and the at least one first circular rib second from left, as shown above is different from 10a distance between the at least one second circular rib and the at least one third circular rib, a top width of each of the at least one first circular rib, the at least one second circular rib and the at least one third circular ribs is different from each other.  
Regarding claims 8 and 10-13, Nieh modified by Chen meets the limitations, i.e., except for wherein a distance between the 15at least one first circular rib, the at least one second circular rib and the at least one third circular rib to be identical, a top width of . 

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nieh in view of Applicant’s Admitted Prior Art (AAPA).
Nieh meets all of the limitations of claim 14, as described above, including a third section Fig. 5 formed between the first section and the second section, a passage 121 is defined axially 20through the third section and communicates with the connection hole and the engaging hole, except for a first diameter of a first outer periphery of the first section and a second diameter of a second outer periphery of the second section to be larger than a third diameter of a third outer periphery of the third section.
AAPA, e.g., Fig. 23 discloses a tubular tool with a third section with a smaller diameter. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention with a larger diameter first and second sections as taught by AAPA in adapting the tool for heavy torque transmission. 
Regarding claim 15, Nieh as modified, meets the limitation, i.e., stop not numbered, Fig. 23 AAPA.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Nieh.
except for two first 10circular ribs which have an identical shape and a curved outer periphery on the top thereof. However placing the ridge 222 on the first part 1 and the groove 13 on the second part 2, which is considered obvious to one of ordinary skill in the art, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167, would define circular ribs with curved outer peripheries on top. It is also considered obvious to form two ridges for a stronger coupling, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikes, 86 USPQ 70.


    PNG
    media_image5.png
    105
    382
    media_image5.png
    Greyscale
Conclusion
Prior art made of record and not relied upon at this time, is considered pertinent to applicant’s disclosure. Vasudeva et al. is cited to show related invention comprising a first part, a second part coupled together by ribs defined by groove 135 engaging a lip 280, Figs. 19, 20 and 29.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI SHAKERI whose telephone number is (571)272-4495.  The fax phone number for forwarding unofficial documents for discussion purposes only is (571) 273-4495.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on 571 270 5531. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
			

								/Hadi Shakeri/
May 25, 2021						Primary Examiner, Art Unit 3723